DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-26, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faurie et al. (U.S. 2016/0338094) (hereinafter “Faurie”).  Faurie teaches all of the limitations of the specified claims with the reasoning that follows.
1, “a method of wireless communication performed by a base station (BS), comprising:  receiving an indication of a sidelink communication queued for communication between a source user equipment (UE) and a target UE” is anticipated by the base station shown in Figure 9 that receives a sidelink resource request from a first UE, where the sidelink resource request (indication) includes a buffer status report indicating the buffer size of sidelink resources required (sidelink communication queued) by the requesting UE(s) as spoken of on page 8, paragraph [0096].
Lastly, “transmitting, via another link, a sidelink resource grant to identify one or more resources for the sidelink communication for the source UE and the target UE on a sidelink” is anticipated by the base station of Figure 9 that sends sidelink allocation information to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096].
Regarding claim 2, “wherein the other link is a Uu or access link” is anticipated by the base station of Figure 9 that sends sidelink allocation information to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096]; where the connecting interface between the first UE and the base station is a Uu interface as spoken of on page 3, paragraph [0032].
Regarding claim 3, “wherein the sidelink resource grant is conveyed via a group-common control signal” is anticipated by the resource grant signal (group-common 
Regarding claim 4, “wherein the sidelink resource grant is broadcast to at least one of the source UE or the target UE to identify the one or more resources” is anticipated by the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025].
Regarding claim 5, “wherein the sidelink resource grant is conveyed via a physical downlink control channel message associated with a group radio network temporary identifier” is anticipated by the resource grant signal that includes a Group Destination ID (group radio network temporary identifier) as spoken of on page 5, paragraph [0055]; where the sidelink resource grant may be transmitted using a DCI format 5 or enhanced DCI format (physical downlink control channel message) over a PDCCH or EPDCCH as spoken of on page 8, paragraph [0096]. 
Regarding claim 6, “wherein the sidelink resource grant is conveyed via a first control signal transmitted to the source UE and a second control signal transmitted to the target UE” is anticipated by the base station of Figure 9 that sends sidelink allocation information (first control signal) to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant (second control signal) to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096].
Regarding claim 7, “wherein the sidelink resource grant is broadcast to a plurality of UEs to convey information identifying the one or more resources to the target UE” is anticipated by the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025]; where the received sidelink buffer status report includes an aggregated buffer size of sidelink resources required by multiple UEs as spoken of on page 8, paragraph [0096].
Regarding claim 8, “receiving, from the source UE, an indication of a UE identifier associated with the target UE; and wherein transmitting the sidelink resource grant comprises:  transmitting the sidelink resource grant via a message to the target UE based at least in part on the indication of the UE identifier for the target UE” is anticipated by the resource grant signal that includes a Group Destination ID (indication of UE identifier) as spoken of on page 5, paragraph [0055]; where the group ID indicates the identifier of the group (UE identifier) for which sidelink resources are requested as spoken of on page 4, paragraph [0045].
Regarding claim 9, “wherein the sidelink resource grant to the target UE is through downlink control information with a cell radio network temporary identifier for the target UE” is anticipated by the resource grant signal that includes a Group Destination ID (cell radio network temporary identifier) as spoken of on page 5, paragraph [0055]; where the sidelink resource grant may be transmitted using a DCI format 5 or enhanced DCI format (downlink control information) over a PDCCH or EPDCCH as spoken of on page 8, paragraph [0096].  
Regarding claim 10, “wherein the one or more resources are partitioned into a first type grantable for reception operation and a second type not grantable for reception operation” is anticipated by the configuring of a transmission pool of resources specific for sidelink transmissions (first type grantable) between a first UE and other UEs 
Regarding claim 11, “a method of wireless communication performed by a target user equipment (UE), comprising:  receiving, from a serving base station (BS), a sidelink resource grant that identifies one or more resources for sidelink reception from a source UE” is anticipated by the base station of Figure 9 that sends sidelink allocation information to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096].
Lastly, “activating monitoring of a sidelink based at least in part on receiving the sidelink resource grant; and monitoring the one or more resources on the sidelink to receive a sidelink communication from the source UE based at least in part on activating the monitoring of the sidelink” is anticipated by the second UE (target UE) that uses the resource indicated in the resource allocation grant to transmit over the PC5 interface (monitoring of sidelink), where the first UE (source UE) relays the data to the base station over the Uu interface as shown in steps 8s and 8u of Figure 9 and spoken of on page 8, paragraph [0096]. 
Regarding claim 14, “wherein the sidelink resource grant is conveyed via a group-common control signal” is anticipated by the resource grant signal (group-common control signal) that includes a Group Destination ID as spoken of on page 5, paragraph [0055].
15, “wherein the sidelink resource grant is a broadcast signal” is anticipated by the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025].
Regarding claim 16, “wherein the sidelink resource grant is conveyed via a physical downlink control channel message associated with a group radio network temporary identifier” is anticipated by the resource grant signal that includes a Group Destination ID (group radio network temporary identifier) as spoken of on page 5, paragraph [0055]; where the sidelink resource grant may be transmitted using a DCI format 5 or enhanced DCI format (physical downlink control channel message) over a PDCCH or EPDCCH as spoken of on page 8, paragraph [0096].
Regarding claim 17, “wherein the sidelink resource grant is conveyed via a control signal transmitted to the target UE” is anticipated by the base station of Figure 9 that sends sidelink allocation information (first control signal) to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant (second control signal) to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096].
Regarding claim 18, “a base station (BS) for wireless communication, comprising:  a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:  receive an indication of a sidelink communication queued for communication between a source user equipment (UE) and a target UE” is anticipated by the base station (including memory/processor) shown in Figure 9 that receives a sidelink resource request from a first UE, where the sidelink resource request (indication) includes a buffer status report 
Lastly, “transmit, via another link, a sidelink resource grant to identify one or more resources for the sidelink communication for the source UE and the target UE on a sidelink” is anticipated by the base station of Figure 9 that sends sidelink allocation information to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096].
Regarding claim 19, “wherein the other link is a Uu or access link” is anticipated by the base station of Figure 9 that sends sidelink allocation information to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096]; where the connecting interface between the first UE and the base station is a Uu interface as spoken of on page 3, paragraph [0032].
Regarding claim 20, “wherein the sidelink resource grant is conveyed via a group-common control signal” is anticipated by the resource grant signal (group-common control signal) that includes a Group Destination ID as spoken of on page 5, paragraph [0055].
Regarding claim 21, “wherein the sidelink resource grant is broadcast to at least one of the source UE or the target UE to identify the one or more resources” is anticipated by the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025].
22, “wherein the sidelink resource grant is conveyed via a physical downlink control channel message associated with a group radio network temporary identifier” is anticipated by the resource grant signal that includes a Group Destination ID (group radio network temporary identifier) as spoken of on page 5, paragraph [0055]; where the sidelink resource grant may be transmitted using a DCI format 5 or enhanced DCI format (physical downlink control channel message) over a PDCCH or EPDCCH as spoken of on page 8, paragraph [0096].
Regarding claim 23, “wherein the sidelink resource grant is conveyed via a first control signal transmitted to the source UE and a second control signal transmitted to the target UE” is anticipated by the base station of Figure 9 that sends sidelink allocation information (first control signal) to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant (second control signal) to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096].
Regarding claim 24, “wherein the sidelink resource grant is broadcast to a plurality of UEs to convey information identifying the one or more resources to the target UE” is anticipated by the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025]; where the received sidelink buffer status report includes an aggregated buffer size of sidelink resources required by multiple UEs as spoken of on page 8, paragraph [0096].
Regarding claim 25, “wherein the one or more processors are further configured to:  receive, from the source UE, an indication of a UE identifier associated with the target UE; and wherein the one or more processors, when transmitting the sidelink 
Regarding claim 26, “a target user equipment (UE) for wireless communication, comprising:  a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:  receive, from a serving base station (BS), a sidelink resource grant that identifies one or more resources for sidelink reception from a source UE” is anticipated by the base station of Figure 9 that sends sidelink allocation information to the first UE (source UE) including a sidelink resource grant, where the first UE sends the resource allocation grant to the second UE (target UE) as shown in steps 7u and 7s of Figure 9 and spoken of on page 8, paragraph [0096]; where the UE device 1800 shown in Figure 18 includes a processing unit 1802 (processor) coupled to a storage medium 1804 (memory).
Lastly, “activate monitoring of a sidelink based at least in part on receiving the sidelink resource grant; and monitor the one or more resources on the sidelink to receive a sidelink communication from the source UE based at least in part on activating the monitoring of the sidelink” is anticipated by the second UE (target UE) that uses the resource indicated in the resource allocation grant to transmit over the PC5 interface (monitoring of sidelink), where the first UE (source UE) relays the data to the 
Regarding claim 29, “wherein the sidelink resource grant is conveyed via a group-common control signal” is anticipated by the resource grant signal (group-common control signal) that includes a Group Destination ID as spoken of on page 5, paragraph [0055].
Regarding claim 30, “wherein the sidelink resource grant is a broadcast signal” is anticipated by the signaling of resources by a base station to a UE via a broadcast message as spoken of on page 2, paragraph [0025].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 12, 13, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faurie in view of Chen et al. (U.S. 2021/0168814) (hereinafter “Chen”).
Regarding claims 12, 13, 27, and 28, Faurie teaches claims 11 and 26 as described above.  While Faurie further teaches the configuring of a transmission pool of resources specific for sidelink transmissions (first type grantable) between a first UE and other UEs connected to the first UE over a PC5 interface or a sidelink transmission link as spoken of on page 8, paragraph [0099], Faurie does not teach “monitoring one or more other resources, on another link, not identified in the sidelink resource grant” or “monitoring the sidelink for a second type of resource that is not grantable for reception operation, wherein the monitoring the sidelink for the second type of resource is not based at least in part on receiving a sidelink resource grant”.
However, Chen teaches a method and apparatus for resource configuration for sidelink communication, where a UE may monitor multiple sidelink resource pools (first, second types of resources, other resources) at the same time as spoken of on page 8, paragraph [0114].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the multiple Chen to the system of Faurie in order to improve the functionality of the sidelink communication system by supporting different types of services that a UE may be interested in as spoken of on page 8, paragraph [0114] of Chen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467